1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 7, 2010 AMERICAN STATES WATER COMPANY (Exact name of registrant as specified in its charter) California 001-14431 95-4676679 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 630 East Foothill Blvd. San Dimas, California (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (909)394-3600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing requirement of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section1-Registrant’s Business and Operations Item1.01. Entry into a Material Definitive Agreement The Lenders under the Amended and Restated Credit Agreement dated as of June3, 2005 among American States Water Company, as Borrower, the Lenders named therein and Wells Fargo Bank, National Association, as Administrative Agent, have consented to the disposition of Chaparral City Water Company upon the economic terms set forth in the Stock Purchase Agreement dated as of June 7, 2010 between American States Water Company and EPCOR Utilities (USA) Inc.The Amended and Restated Credit Agreement, as amended, is attached hereto as Exhibit10.1. Section 9- Financial Statements and Exhibits Item9.01. Financial Statements and Exhibits The following document is filed as an Exhibit to this report: Exhibit No. Description Amended and Restated Credit Agreement dated as of June3, 2005 among American States Water Company, as Borrower, the Lenders named therein and Wells Fargo Bank, National Association, as Administrative Agent, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN STATES WATER COMPANY Date: June 10, 2010 /s/ Eva G. Tang Eva G. Tang Senior Vice President - Finance, Chief Financial Officer, Corporate Secretary and Treasurer
